Case 1:11-cr-20571-TLL-CEB ECF No. 41, PageID.154 Filed 01/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 11-20571
v.                                                           Honorable Thomas L. Ludington

MICHAEL ALLEN BRYSON,

                  Defendant.
_____________________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR RESENTENCING AND FOR THE
                    APPOINTMENT OF COUNSEL

       On January 17, 2012, Defendant Michael Allen Bryson pled guilty to one count of

possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1). ECF No. 17. He

was sentenced to 151 months imprisonment. ECF No. 19. He is currently housed at Federal

Correctional Institute, Milan (“FCI Milan”) in Milan, Michigan.

       On October 13, 2020, Defendant sent a letter to this Court asking to “start resentencing

proceedings” and “to have [counsel] appointed.” ECF No. 39 at PageID.151. Defendant’s letter is

premised on legislation recently enacted in Michigan and which he refers to as the “Clean Slate

Act.” Id. His letter is construed as a motion for resentencing and for the appointment of counsel.

For reasons explained below, his motion will be denied.

       “Generally speaking, once a court has imposed a sentence, it does not have the authority to

change or modify that sentence unless such authority is expressly granted by statute.” United States

v. Curry, 606 F.3d 323, 326 (6th Cir. 2010) (quoting United States v. Houston, 529 F.3d 743, 748

(6th Cir. 2008)). Defendant suggests that he should be resentenced because the Clean Slate Act
    Case 1:11-cr-20571-TLL-CEB ECF No. 41, PageID.155 Filed 01/22/21 Page 2 of 2




will expunge marijuana convictions that were used to enhance his sentence.1 See ECF No. 39 at

PageID.151. However, the Clean Slate Act will not become effective until April 10, 2021, and

even if Defendant’s predicate convictions are expunged, he has identified no authority—statutory

or otherwise—that would allow this Court to modify his sentence.

         Defendant’s request for the appointment of counsel appears predicated entirely on his

request for resentencing. Because this Court will not resentence Defendant, his request for the

appointment of counsel is moot.

         Accordingly, it is ORDERED that Defendant’s Motion for Resentencing and for the

Appointment of Counsel, ECF No. 39, is DENIED.



         Dated: January 22, 2021                                              s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge




                                                  PROOF OF SERVICE

                          The undersigned certifies that a copy of the foregoing order was served
                          upon each attorney of record herein by electronic means and to Michael
                          Allen Bryson #46147-039, MILAN FEDERAL CORRECTIONAL
                          INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000, MILAN, MI
                          48160 or first class U.S. mail on January 22, 2021.

                                                           s/Kelly Winslow
                                                           KELLY WINSLOW, Case Manager




1
 In reality, the Clean Slate Act is a group of bills that were signed by Governor Whitmer in October 2019
as part of a criminal justice reform package. See Governor Whitmer Signs Bipartisan "Clean Slate"
Criminal Justice Reform Bills Expanding Opportunities for Expungement, Breaking Barriers to
Employment and Housing Opportunities, Off. of Governor Gretchen Whitmer (Oct. 12, 2020),
https://www.michigan.gov/whitmer/0,9309,7-387-90499-542110--,00.html               [https://perma.cc/EUE5-
KFPT]. Among other things, the bills will expand the offenses eligible for expungement and “[a]llow a
person to petition to set aside one or more marijuana offenses if the offense would not have been a crime if
committed after the use of recreational marijuana by adults became legal in the state.” Id.

                                                          -2-
